Citation Nr: 0322558	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-02 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to service-connected disability.  

2.  The propriety of an initial noncompensable (zero percent) 
evaluation for service-connected allergic rhinosinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (file transcript requested)



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from 
September 1946 to July 1949, and from October 1949 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in March 
2000 and January 2001, which respectively denied service 
connection for asthma, and granted service connection for 
allergic rhinosinusitis, assigning a noncompensable (zero 
percent) evaluation.  

The veteran and his representative assert that his sworn 
testimony was obtained before a hearing officer at the RO.  A 
transcript of any such hearing is requested for association 
with the VA claims file, and for use in the appeal.  


REMAND

Although the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)(VCAA), this was not accomplished until March 
2003, and he has not been allowed adequate time from which to 
reply.  Specifically, the March 2003 VCAA notice is defective 
and this procedural flaw is significant-one which may not be 
cured at the Board.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) issued a decision, 
which requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F. 3rd 1339 (Fed. Cir. 
2003), 327 F. 3rd 1339 (Fed. Cir. 2003), the Federal Circuit 
held that that part of the Veterans Claims Assistance Act of 
2000 (VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for 
claims development at the Board, the Board receipt of 
additional evidence, and Board issued corrective VCAA duty to 
notify letters, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The Board notes that the RO's March VCAA notice is 
clearly defective under the DAV Federal Circuit case, since 
the veteran was given only "30 days" in which to respond, 
while the DAV Federal Circuit case held that existing VA 
regulations require that the veteran be provided one year in 
which to respond to such development.  Accordingly, the 
matter must now be remanded to the RO so that the veteran may 
be provided the one year in which to reply to the RO's 
defective March 2003 VCAA notice, or so that his waiver of 
one year my be obtained from the veteran.  The salient point 
is that this development cannot be completed at the Board 
consistent with the requirements of VCAA as interpreted by 
the Federal Circuit.  

The Board emphasizes that other necessary development is 
indicated as well.  A transcript of a January 2001 personal 
hearing before a hearing officer at the RO, if any, must be 
associated with the veteran's claims file, for use in the 
reconsideration of the claims on appeal.  

The veteran has requested, and the Board agrees, that he 
should be provided a VA examination to determine the 
existence, etiology, and severity of any asthma.  The VA 
examination of November 2002 did not include this necessary 
development.  

In light of the above, the following necessary development is 
requested.  

1.  The RO should appropriately contact 
the veteran and give him an opportunity 
to identify and submit the names, 
addresses, and approximate dates of 
treatment of any additional VA and/or 
non-VA (private) care providers who may 
have treated him for any disorder 
pertinent to his claims on appeal, if not 
already of record.  

Thereafter, the RO should obtain copies 
of any additional VA or private records 
as identified by the veteran, dated from 
July 1969 to the present regarding 
claimed asthma, and any recent treatment 
records with regard to allergic rhinitis-
-if not already of record, as identified 
by the veteran.  (As to any private 
treatment records, the RO should first 
secure the necessary release(s), prior to 
the RO obtaining copies of any such 
records.)  

2.  A written transcript of the veteran's 
January 2001 personal hearing before a 
hearing officer at the RO must be 
associated with the VA claims file, for 
use and consideration on appeal.  

3.  Upon the completion of the above, the 
RO should contact the veteran and his 
representative and provide written notice 
of the provisions of VCAA which are 
applicable to the claims on appeal, to 
include notice that he may submit 
additional evidence within a year of the 
March 2003 notice, or he may waive such 
right.  The veteran should be provided an 
adequate time in which to respond to the 
corrected VCAA notice and request for 
waiver.  

4.  The RO should schedule the veteran 
for an examination to determine the 
etiology and severity of any asthma, to 
include whether asthma, if found, is 
secondary to, or aggravated by, service-
connected allergic rhinosinusitis.  The 
etiology of claimed asthma, if found, 
must be determined based on qualified VA 
examination, with reference to, and 
consideration of, the veteran's 
documented clinical history, with 
particular attention to his service 
medical records.  The examiner should 
also determine the nature and severity of 
the veteran's rhinosinusitis.  

5.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  

7.  The RO should readjudicate the 
veteran's claim of service connection for 
asthma, to include as secondary to 
service-connected disability, and the 
propriety of an initial noncompensable 
(zero percent) evaluation for service-
connected allergic rhinosinusitis, as 
identified on the first page of this 
Board Remand.  If any benefit sought by 
the veteran on appeal continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



